DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-16, 18-28 and 31-34 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 3-16, 18-28 and 31-34 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "an n- well coupled to one of the photosensitive intrinsic layer or the n- layer, wherein the n- well is configured to receive the current; and a transmit field effect transistor configured to output the current from the n- layer.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Knoll et al. (Patent No. US 9,640,702 B2) discloses a diode comprising a light-sensitive germanium region (5) located on a waveguide (2) made of silicon or silicon germanium and which has lateral dimensions in a direction transverse to a direction of light propagation in the waveguide that are identical or at most 20 nm per side shorter in comparison with the waveguide.
Celo et al. (Patent No. US 9,806,112 B1) discloses a photodiode assembly comprising a photodiode (such as a Si or SiGe photodiode); a waveguide (such as a silicon waveguide); and a guard structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEUNG C SOHN/Primary Examiner, Art Unit 2878